DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 2, 8, 30-35, 37, 38, 40, 42-44, 47, 51, 53, 54 and 57 are pending.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claim(s) 1, 2 and 8, drawn to an isolated prokaryotic Argonaute (pAgo) comprising a PIWI domain having an amino acid sequence of SEQ ID NO: 3.
Group II, claim(s) 30 and 32, drawn to an in vitro method of modifying target DNA molecules isolated from cells, comprising providing a prokaryotic Argonaute (pAgo) comprising a PIWI domain having an amino acid sequence of SEQ ID NO: 3, and a ssDNA guide, wherein the guide ant the pAgo form a complex, and contacting the resulting complex with target DNA.
Group III, claim(s) 31, 33-35, 37, 38, 40, 42-44, 47, 51, 53, 54 and 57, drawn to a method of modifying a target DNA molecule in a cell, comprising providing a prokaryotic Argonaute (pAgo) comprising a PIWI domain having an amino acid sequence of SEQ ID NO: 3, providing a ssDNA guide, wherein the pAgo and the guide for a pAgo-guide complex; and introducing the pAgo-guide complex into a cell.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a prokaryotic Argonaute protein (pAgo) that comprises “an amino acid sequence of SEQ ID NO: 3” and is capable of functioning with a single-stranded DNA guide to cut a target DNA, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of GenBank Accession No. WP_045143632.1, publicly available March 19, 2015, printed as page 1/1, or Swarts et al (Nature Structural & nd paragraph bridging pages 744-745; Figs. 1, 4 and 6; Box 2).

This application contains claims directed to more than one species of the generic invention of Group III. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(A) the cell is an animal cell (claim 35); and
(B) the cell is a prokaryotic cell (claim 38). 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  31, 33, 34, 37, 42-44, 47, 51, 53, 54 and 57.

The species lack unity of invention because even though the inventions of these groups require the technical feature of providing a prokaryotic Argonaute (pAgo) comprising a PIWI domain having an amino acid sequence of SEQ ID NO: 3, and a ssDNA guide, wherein the guide ant the pAgo form a complex, and contacting the resulting complex with target DNA, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Swarts et al (Nature Structural & Molecular Biology, Vol. 21, No. 9, pages 743-753, September 5, 2014).  The claims require “an amino acid sequence of SEQ ID NO: 3,” which reads on two or more consecutive amino acids of the sequence.  Swarts et al teach prokaryotic Argonaute proteins that comprise at least a sequence of two consecutive amino acids with instant SEQ ID NO: 3, where the proteins are capable of using a DNA guide to cleave single-stranded DNA or double-stranded DNA target in prokaryotes (e.g., page 743, left column, 2nd paragraph bridging pages 744-745; page 748, left column, last paragraph; page 748, right column, full paragraph; Figs. 1, 4 and 6; Box 2).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/            Primary Examiner, Art Unit 1699